       Case 1:07-cr-00128-SPW Document 205 Filed 09/11/20 Page 1 of 3



LISA J. BAZANT, PLLC
GW Building
2722 3rd Avenue North, Suite 400
P.O. Box 1832
Billings, MT 59103-1832
Phone: 406-696-2197
Fax: 406-248-4770
lisabazant@hotmail.com
Attorney for Defendant


                IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MONTANA

                              BILLINGS DIVISION

 UNITED STATES OF AMERICA,
                                           Case No. CR 07-128-BLG-SPW
               Plaintiff/Respondent,
                                                MOTION TO WITHDRAW AS
 vs.                                           ATTORNEY OF RECORD

 LAMAR WEBSTER,

               Defendant/Movant.


       COMES NOW the Defendant/Movant, LAMAR WEBSTER, by and

through his counsel of record, LISA J. BAZANT, and hereby moves this Court for

an Order allowing her to withdraw from the above-referenced case. Undersigned

counsel asserts that there is a breakdown in communication and Defendant has

indicated that he has lost confidence in counsel’s ability to adequately represent

                                         -1-
       Case 1:07-cr-00128-SPW Document 205 Filed 09/11/20 Page 2 of 3



him in this matter. Mr. Webster’s specific allegations of ineffective assistance

include Counsel’s refusal to move the Court for an Order providing for an In-

Camera review of the Government’s files and complaints regarding

communication. Additionally, Mr. Webster asserted counsel failed to disclose a

conflict with cooperating witness Brandon LeClair. Until raised by Mr. Webster,

counsel was unaware of the conflict as Brandon LeClair was not listed on

counsel’s individual conflict list. Further research on cmecf reveals that on March

22, 2007, undersigned counsel appeared on behalf of Mark Werner on an initial

appearance on Violation of Pretrial Release. No other appearances were made on

Mr. Werner’s behalf with Brandon LeClair.

      Counsel for the Government, Assistant United States Attorney Ethan Plaut,

has been contacted regarding the present motion and he takes no position on the

motion.

      RESPECTFULLY SUBMITTED this 11th day of September, 2020.

                                      /s/Lisa J. Bazant
                                      LISA J. BAZANT
                                      Attorney for Defendant




                                        -2-
       Case 1:07-cr-00128-SPW Document 205 Filed 09/11/20 Page 3 of 3




                        CERTIFICATE OF SERVICE
                               L.R. 5.2(b)

     I hereby certify that on September 11, 2020, a copy of the foregoing
document was served on the following persons by the following means:

__1__ CM-ECF

_____ Hand Delivery

__    Mail

_____ Overnight Delivery Service

_____ Fax

__2___ E-Mail

1.

CLERK, UNITED STATES DISTRICT COURT

Ethan Plaut
Assistant United States Attorney
U.S. Attorney’s Office
Great Falls, MT

2.
Lamar Webster


                               /s/ Lisa J. Bazant
                               LISA J. BAZANT
                               Attorney for Defendant/Movant



                                       -3-
